 
Exhibit 10.1
 
PARTNERRE LTD.
 
EMPLOYEE SHARE PURCHASE PLAN
 
Originally Effective November 18, 1999, and
As Amended and Restated Effective June 1, 2002
 
1. Purpose.    The purpose of the Plan is to provide employees of the Company
and its Subsidiaries with an opportunity to purchase Common Shares of the
Company through accumulated payroll deductions or direct contributions to the
Plan. It is the intention of the Company to have the Plan qualify as an
“Employee Stock Purchase Plan” under Section 423 of the Internal Revenue Code of
1986, as amended. The provisions of the Plan, accordingly, shall be construed so
as to extend and limit participation in a manner consistent with the
requirements of that section of the Code.
 
2. Definitions.
 
(a) “Board” shall mean the Board of Directors of the Company.
 
(b) “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
(c) “Committee” shall mean the Human Resources Committee of the Board, or such
other committee as may be appointed by the Board, which shall be the
administrative committee for the Plan.
 
(d) “Common Shares” shall mean the common shares of the Company, $1.00 par value
per share.
 
(e) “Company” shall mean PartnerRe Ltd., a Bermuda company.
 
(f) “Compensation” shall mean all base straight time gross earnings, exclusive
of payments for overtime, shift premium, incentive compensation, incentive
payments, bonuses, commissions and other compensation.
 
(g) “Employee” shall mean any individual who is an employee of the Company or a
Subsidiary whose customary employment with the Company or any Subsidiary is more
than three (3) months in any calendar year. For purposes of the Plan, the
employment relationship shall be treated as continuing intact while the
individual is on sick leave or other leave of absence approved by the Company.
Where the period of leave exceeds 90 days and the individual’s right to
reemployment is not guaranteed either by statute or by contract, the employment
relationship will be deemed to have terminated on the 91st day of such leave.
 
(h) “Enrollment Date” shall mean the first day of each Offering Period.
 
(i) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

 
(j) “Exercise Date” shall mean the last day of each Purchase Period.
 
(k) “Fair Market Value” shall mean, as of any date, the value of Common Shares
determined as follows:
 
(i) If the Common Shares are listed on any established stock exchange or a
national market system, including without limitation the National Market System
of the National Association of Securities Dealers, Inc. Automated Quotation
System (“NASDAQ”), its Fair Market Value shall be the average of the high and
low sale price for the Common Shares (or the average of the closing bid and
asked prices, if no sales were reported), as quoted on such exchange (or the
exchange with the greatest volume of trading in Common Shares) or system on the
date of such determination, as reported in The Wall Street Journal or such other
source as the Board deems reliable; or
 
(ii) If the Common Shares are quoted on NASDAQ (but not on the National Market
System thereof) or is regularly quoted by a recognized securities dealer but
selling prices are not reported, its Fair Market Value shall be the average of
the closing bid and asked prices for the Common Shares on the date of such
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable; or
 
(iii) In the absence of an established market for the Common Shares, the Fair
Market Value thereof shall be determined in good faith by the Board.
 
(l) “Offering Period” shall mean, for each calendar year, subject to Section
4(b) hereof, (i) for Employees who are first eligible to participate in the Plan
on the June 1 Enrollment Date, a period of twelve months consisting of two
Purchase Periods, commencing on the first Trading Day coincident with or
immediately after June 1 of such calendar year and terminating on the last
Trading Day on or immediately prior to the following May 31, and (ii) for new
Employees who are first eligible to participate in the Plan on the December 1
Enrollment Date, and for Employees described in clause (i) who withdraw from the
12-month offering period prior to the December 1 Enrollment Date but elect in
accordance with Section 10(a) to recommence participation as of the December 1
Enrollment Date, a period of six months consisting of one Purchase Period,
commencing on the first Trading Day coincident with or immediately after
December 1 and terminating on the last Trading Day on or immediately prior to
the following May 31.
 
(m) “Parent” shall mean a corporation which is a “parent corporation” of the
Company within the meaning of Section 424(e) of the Code.
 
(n) “Plan” shall mean this PartnerRe Ltd. Employee Share Purchase Plan.
 
(o) “Purchase Period” shall mean a period of six months, commencing on the first
Trading Day coincident with or immediately after June 1 and December 1 of each
calendar year and terminating on the last Trading Day on or immediately prior to
the following November 30 and May 31, respectively.
 
(p) “Purchase Price” shall mean an amount equal to 85% of the Fair Market Value
of a Common Share on the Enrollment Date or the Exercise Date, whichever is
lower.



2



--------------------------------------------------------------------------------

 
(q) “Reserves” shall mean the number of Common Shares covered by each option
under the Plan which have not yet been exercised and the number of Common Shares
which have been authorized for issuance under the Plan but not yet placed under
option.
 
(r) “Subsidiary” shall mean a corporation which is a “subsidiary corporation” of
the Company within the meaning of Section 424(f) of the Code.
 
(s) “Trading Day” shall mean a day on which national stock exchanges and NASDAQ
are open for trading.
 
3. Eligibility.
 
(a) Each person who is an Employee on a given Enrollment Date shall be eligible
to participate in the Plan; provided, that an Employee may only participate in
one Offering Period at a time.
 
(b) Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be granted an option under the Plan (i) if, immediately after the grant,
such Employee would own shares (together with shares owned by any other person
or entity that would be attributed to such Employee pursuant to section 424(d)
of the Code) of the Company (including, for this purpose, all shares subject to
any outstanding options to purchase such shares, whether or not currently
exercisable and irrespective of whether such options are subject to the
favorable tax treatment of section 421(a) of the Code) possessing five percent
(5%) or more of the total combined voting power or value of all classes of
shares of the Company or of any Parent or Subsidiary, or (ii) which permits his
or her rights to purchase shares under all employee shares purchase plans
(within the meaning of section 423 of the Code) of the Company and its Parents
and Subsidiaries to accrue at a rate which exceeds Twenty-Five Thousand Dollars
($25,000) worth of shares (determined at the Fair Market Value of the shares at
the time such option is granted) for each calendar year in which such option is
outstanding at any time. The limitation described in clause (ii) of the
preceding sentence shall be applied in a manner consistent with Section
423(b)(8) of the Code.
 
4. Offering Periods.
 
(a) The Plan shall be implemented by consecutive Offering Periods continuing
from the first Offering Period until terminated in accordance with Section 19
hereof. The Board shall have the power to change the duration of Offering
Periods (including the commencement dates thereof) with respect to future
offerings without shareholder approval if such change is announced at least ten
(10) business days prior to the scheduled beginning of the first Offering Period
to be affected thereafter.
 
(b) Notwithstanding anything herein to the contrary, in the event that the Fair
Market Value of a Common Share on the June 1 Enrollment Date of a twelve-month
Offering Period is greater than the Fair Market Value of a Common Share on the
December 1 Enrollment Date of such Offering Period, (i) such Offering Period
shall terminate, and (ii) all participants in such Offering Period shall be
automatically withdrawn from such Offering Period immediately after the exercise
of their option (pursuant to Section 8 hereof) and reenrolled in a new Offering
Period, which shall commence on the December 1 Enrollment Date and end on the
Exercise



3



--------------------------------------------------------------------------------

Date. For purposes of this new Offering Period, the December 1 Enrollment Date
shall be the first day of the Purchase Period.
 
5. Participation.
 
(a) An Employee may become a participant in the Plan for an Offering Period by
completing a subscription agreement authorizing payroll deductions or providing
for contributions to the Plan in the form of Exhibit A to this Plan and filing
it with the Company’s payroll office at least ten (10) business days prior to
the applicable Enrollment Date, unless a later time for filing the subscription
agreement is set by the Board for all Employees with respect to a given Offering
Period.
 
(b) Payroll deductions for a participant who elects to have such deductions made
ratably during an Offering Period shall commence on the first payroll date
following the Enrollment Date and shall end on the last payroll date in the
Offering Period to which such authorization is applicable, unless sooner
terminated by the participant as provided in Section 10 hereof. Payroll
deductions for a participant who elects to have such deductions made in a lump
sum on the last payroll date of a Purchase Period shall be made on such date,
unless the participant withdraws from the Plan prior to such date pursuant to
Section 10. Contributions to the Plan by a participant who elects to make direct
contributions may be made at any time during the applicable Purchase Period, but
no later than five (5) business days prior to the Exercise Date, unless the
participant withdraws from the Plan during such Purchase Period pursuant to
Section 10.
 
6. Payroll Deductions and Direct Contributions.
 
(a) At the time a participant files his or her subscription agreement, he or she
shall elect to either (1) have payroll deductions made either (i) on each pay
day during the Offering Period in an amount (expressed as a whole number
percentage) not less than one percent (1%) and not more than ten percent (10%)
of the Compensation which he or she receives on each pay day during the Offering
Period, or (ii) on the last pay day of a Purchase Period, in an amount
(expressed as a whole number percentage) not exceeding the lesser of (A) the
amount of such paycheck and (B) up to ten percent (10%) (expressed as a whole
number percentage) of the aggregate Compensation payable to such participant
during such Purchase Period, or (2) pay to the Company, in a single lump sum by
check or wire transfer of immediately available funds, an amount (expressed as a
whole number percentage) not exceeding ten percent (10%) of the aggregate
Compensation paid to such participant during such Purchase Period.
 
(b) All payroll deductions and contributions to the Plan shall be credited to a
participant’s account under the Plan and will be withheld in whole percentages
only.
 
(c) A participant may discontinue his or her participation in the Plan, as
provided in Section 10 hereof, during any Offering Period by written notice
delivered to the Committee at least ten (10) business days prior to the Exercise
Date. Once an Offering Period has commenced, a participant may not increase or
decrease the rate of his or her payroll deductions or contributions to the Plan
(as applicable) for that Offering Period, except that for any Offering Period
consisting of two Purchase Periods, a Participant may, prior to the



4



--------------------------------------------------------------------------------

commencement of the second Purchase Period, change his or her payroll deductions
or contributions to the Plan (as applicable) for such second Purchase Period. A
participant may also during that Offering Period, increase or decrease the rate
of his or her payroll deductions or contributions to the Plan (as applicable)
for the next succeeding Offering Period. Such changes must be effected by
completing or filing with the Company a new subscription agreement, at least ten
(10) business days prior to the end of that Offering Period, authorizing a
change in payroll deduction or Plan contribution rate. A participant’s
subscription agreement shall remain in effect for successive Offering Periods
unless terminated as provided in Section 10 hereof.
 
(d) Notwithstanding the foregoing, a participant’s payroll deductions or Plan
contributions (as applicable) may be decreased to 0% at any time, to the extent
necessary to comply with Section 423(b)(8) of the Code and Section 3(b) or
Section 7 hereof. Subject to the preceding sentence, payroll deductions and Plan
contributions (as applicable) shall recommence at the rate provided in such
participant’s subscription agreement at the beginning of the next succeeding
Offering Period, unless terminated by the participant as provided in Section 10
hereof.
 
(e) At the time the option is exercised, in whole or in part, or at the time
some or all of the Common Shares issued under the Plan are disposed of, the
participant must make adequate provisions for the Company’s federal, state, or
other tax withholding obligations, if any, which arise upon the exercise of the
option or the disposition of the Common Shares. At any time, the Company may,
but will not be obligated to, withhold from the participant’s compensation the
amount necessary for the Company to meet applicable withholding obligations,
including any withholding required to make available to the Company any tax
deductions or benefits attributable to sale or early disposition of Common
Shares by the Employee.
 
7. Grant of Option.    On the Enrollment Date of each Offering Period, each
Employee participating in such Offering Period shall be granted an option to
purchase on each Exercise Date of such Offering Period (at the applicable
Purchase Price) up to a number of Common Shares determined by dividing such
Employee’s payroll deductions or Plan contributions (as applicable) accumulated
prior to such Exercise Date and retained in the participant’s account as of the
Exercise Date by the applicable Purchase Price; provided, however, that in no
event shall an Employee be permitted to purchase during each Offering Period
more than a number of Shares determined by dividing $25,000 by the Fair Market
Value of a Common Share on the Enrollment Date, and provided, further, that such
purchase shall be subject to the limitations set forth in Sections 3(b) and 12
hereof. Exercise of the option shall occur as provided in Section 8 hereof,
unless the participant has withdrawn pursuant to Section 10 hereof, and shall
expire on the last day of the Offering Period.
 
8. Exercise of Option.    Unless a participant withdraws from the Plan as
provided in Section 10 hereof, his or her option for the purchase of shares will
be exercised automatically on the Exercise Date, and, subject to the limitations
set forth in Sections 3(b), 7 and 12 hereof, the maximum number of full shares
subject to option shall be purchased for such participant at the applicable
Purchase Price with the accumulated payroll deductions or Plan contributions (as
applicable) in his or her account. No fractional shares will be purchased; any
payroll deductions or Plan contributions (as applicable) accumulated in a
participant’s account which are not



5



--------------------------------------------------------------------------------

sufficient to purchase a full share shall, at the election of the participant,
either be (i) retained in the participant’s account for the subsequent Offering
Period, subject to earlier withdrawal by the participant as provided in Section
10 hereof, or (ii) returned to the participant. Any other monies left over in a
participant’s account after the Exercise Date shall also be retained in the
participant’s account for the subsequent Offering Period. During a participant’s
lifetime, a participant’s option to purchase shares hereunder is exercisable
only by the participant.
 
9. Delivery.    As promptly as practicable after each Exercise Date on which a
purchase of Common Shares occurs, the Company shall arrange the allocation of
the Common Shares purchased upon exercise of a participant’s option to the
participant’s account with a broker selected by the Company. The Common Shares
shall be held in such brokerage account until the earlier of (i) two years, or
(ii) the date on which such Common Shares are sold or transferred by such
participant consistent with the requirements of Section 15 hereof.
 
10. Withdrawal; Termination of Employment.
 
(a) A participant may withdraw all but not less than all the payroll deductions
or Plan contributions (as applicable) credited to his or her account and not yet
used to exercise his or her option under the Plan at any time but not less than
ten (10) business days prior to the Exercise Date by giving written notice to
the Company in the form of Exhibit B to this Plan. All of the participant’s
payroll deductions or Plan contributions (as applicable) credited to his or her
account will be paid to such participant promptly after receipt of notice of
withdrawal and such participant’s option for the Offering Period will be
automatically terminated, and no further payroll deductions or Plan
contributions for the purchase of shares will be made during the Offering
Period. If a participant withdraws from the Plan during an Offering Period, he
or she may not resume participation until the next Offering Period, except that
for any Offering Period consisting of two Purchase Periods, a Participant may
terminate his or her participation in the Plan in the first Purchase Period and
resume participation in the second Purchase Period of such Offering Period by
delivering to the Company a new subscription agreement at least ten (10)
business days prior to the beginning date of the applicable Purchase Period. If
a participant withdraws from the Plan during the second Purchase Period, he or
she may not resume participation until the next Offering Period. He or she may
resume participation for any other Offering Period by delivering to the Company
a new subscription agreement at least ten (10) business days prior to the
Enrollment Date for such Offering Period.
 
(b) Upon a participant’s ceasing to be an Employee, for any reason, he or she
will be deemed to have elected to withdraw from the Plan and the payroll
deductions or Plan contributions (as applicable) credited to such participant’s
account during the Offering Period but not yet used to exercise the option will
be returned to such participant or, in the case of his or her death, to the
person or persons entitled thereto under Section 14 hereof, and such
participant’s option will be automatically terminated.
 
(c) A participant’s withdrawal from an Offering Period will not have any effect
upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company.



6



--------------------------------------------------------------------------------

 
11. Interest.    No interest or other increment shall accrue or be payable with
respect to any of the payroll deductions or Plan contributions of a participant
in the Plan.
 
12. Shares.
 
(a) The maximum number of Common Shares which shall be made available for sale
under the Plan shall be 300,000 shares, subject to adjustment upon changes in
capitalization of the Company as provided in Section 18 hereof. If on a given
Exercise Date the number of shares with respect to which options are to be
exercised exceeds the number of shares then available under the Plan, the
Company shall make a pro rata allocation of the shares remaining available for
purchase in as uniform a manner as shall be practicable and as it shall
determine to be equitable.
 
(b) No participant will have an interest or voting right in shares covered by
his or her option until such option has been exercised.
 
(c) Shares to be delivered to a participant under the Plan will be registered in
the name of the participant.
 
13. Administration.    The Plan shall be administered by the Committee. The
Committee shall have full and exclusive discretionary authority to construe,
interpret and apply the terms of the Plan, to determine eligibility and to
adjudicate all disputed claims filed under the Plan. Every finding, decision and
determination made by the Committee shall, to the full extent permitted by law,
be final and binding upon all parties. Members of the Board who are Employees
are permitted to participate in the Plan, provided that:
 
(a) Members of the Board who are eligible to participate in the Plan may not
vote on any matter affecting the administration of the Plan or the grant of any
option pursuant to the Plan.
 
(b) No member of the Committee who is not an employee may participate in the
Plan.
 
14. Designation of Beneficiary.
 
(a) A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant’s account under the
Plan in the event of such participant’s death subsequent to an Exercise Date on
which the option is exercised but prior to delivery to such participant of such
shares or cash. In addition, a participant may file a written designation of a
beneficiary who is to receive any cash from the participant’s account under the
Plan in the event of such participant’s death prior to exercise of the option.
 
(b) Such designation of beneficiary may be changed by the participant at any
time by written notice. In the event of the death of a participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such participant’s death, the Company shall deliver such shares or cash
to the executor or administrator of the estate of the participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such shares or cash to



7



--------------------------------------------------------------------------------

the spouse or to any one or more dependents or relatives of the participant, or
if no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.
 
15. Transferability.    Neither payroll deductions, nor Plan contributions
credited to a participant’s account nor any rights with regard to the exercise
of an option or to receive shares under the Plan may be assigned, transferred,
pledged or otherwise disposed of in any way (other than by will, the laws of
descent and distribution or as provided in Section 14 hereof) by the
participant. Any such attempt at assignment, transfer, pledge or other
disposition shall be without effect, except that the Company may treat such act
as an election to withdraw funds from an Offering Period in accordance with
Section 10 hereof. Common Shares acquired by a participant pursuant to the Plan
may be sold at any time but the participant may not transfer them out of the
Company’s designated brokerage account for any purpose other than sale during
the two-year period beginning on the date of the acquisition of such shares.
 
16. Use of Funds.    All payroll deductions and Plan contributions received or
held by the Company under the Plan may be used by the Company for any corporate
purpose, and the Company shall not be obligated to segregate such payroll
deductions and Plan contributions.
 
17. Reports.    Individual accounts will be maintained for each participant in
the Plan. Statements of account will be given to participating Employees at
least annually, within such time as the Committee may reasonably determine,
which statements will set forth the amounts of payroll deductions or Plan
contributions (as applicable), the Purchase Price, the number of shares
purchased and the remaining cash balance, if any.
 
18. Adjustments Upon Changes in Capitalization.
 
(a) Changes in Capitalization.    Subject to any required action by the
shareholders of the Company, the Reserves as well as the price per Common Shares
covered by each option under the Plan which has not yet been exercised shall be
proportionately adjusted for any increase or decrease in the number of issued
Common Shares resulting from a share split, reverse share split, share dividend,
combination or reclassification of the Common Shares, or any other increase or
decrease in the number of Common Shares effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of any
class, or securities convertible into shares of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Common Shares subject to an option.
 
(b) Dissolution or Liquidation.    In the event of the proposed dissolution or
liquidation of the Company, the Offering Period will terminate immediately prior
to the consummation of such proposed action, unless otherwise provided by the
Board.
 
(c) Merger or Asset Sale.    In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another



8



--------------------------------------------------------------------------------

corporation, each option under the Plan shall be assumed or an equivalent option
shall be substituted by such successor corporation or a parent or subsidiary of
such successor corporation, unless the Board determines, in the exercise of its
sole discretion and in lieu of such assumption or substitution, to shorten the
Offering Period then in progress by setting a new Exercise Date (the “New
Exercise Date”). If the Board shortens the Offering Period then in progress in
lieu of assumption or substitution in the event of a merger or sale of assets,
the Board shall notify each participant in writing, at least ten (10) business
days prior to the New Exercise Date, that the Exercise Date for his option has
been changed to the New Exercise Date and that his option will be exercised
automatically on the New Exercise Date, unless prior to such date he has
withdrawn from the Offering Period as provided in Section 10 hereof. For
purposes of this paragraph, an option granted under the Plan shall be deemed to
be assumed if, following the sale of assets or merger, the option confers the
right to purchase, for each share subject to the option immediately prior to the
sale of assets or merger, the consideration (whether shares, cash or other
securities or property) received in the sale of assets or merger by holders of
Common Shares for each Common Share held on the effective date of the
transaction (and if such holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
Common Shares); provided, however, that if such consideration received in the
sale of assets or merger was not solely common shares of the successor
corporation or its parent (as defined in Section 424(e) of the Code), the Board
may, with the consent of the successor corporation and the participant, provide
for the consideration to be received upon exercise of the option to be solely
common shares of the successor corporation or its parent equal in fair market
value to the per share consideration received by holders of Common Shares in the
sale of assets or merger.
 
The Board may, if it so determines in the exercise of its sole discretion, also
make provision for adjusting the Reserves, as well as the price per Common Share
covered by each outstanding option, in the event the Company effects one or more
reorganizations, recapitalizations, rights offerings or other increases or
reductions of its outstanding Common Shares, and in the event of the Company
being consolidated with or merged into any other corporation.
 
19. Amendment or Termination.
 
(a) The Board may at any time and for any reason terminate or amend the Plan.
Except as provided in Section 18 hereof, no such termination may adversely
affect options previously granted; provided, that an Offering Period may be
terminated by the Board on any Exercise Date if the Board determines that the
termination of the Plan is in the best interests of the Company and its
shareholders. Except as provided in Section 18 hereof, no amendment may make any
change in any option theretofore granted which adversely affects the rights of
any participant. To the extent necessary to comply with Section 423 of the Code
(or any successor rule or provision or any other applicable law or regulation),
the Company shall obtain shareholder approval in such a manner and to such a
degree as required.
 
(b) Without shareholder consent and without regard to whether any participant
rights may be considered to have been “adversely affected,” the Board (or the
Committee) shall be entitled to change the Offering Periods, limit the frequency
or number of changes in the amount withheld during an Offering Period, establish
and change, at any time in



9



--------------------------------------------------------------------------------

its sole discretion, a formula for determining the conversion rate applicable to
amounts withheld in a currency other than U.S. dollars, permit payroll
withholding in excess of the amount designated by a participant in order to
adjust for delays or mistakes in the Company’s processing of properly completed
withholding elections, establish reasonable waiting and adjustment periods or
accounting and crediting procedures to ensure that amounts applied toward the
purchase of Common Shares for each participant properly correspond with amounts
withheld from the participant’s Compensation, and establish such other
limitations or procedures as the Board (or the Committee) finds, in its sole
discretion, advisable and consistent with the Plan.
 
20. Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.
 
21. Conditions Upon Issuance of Shares. Shares shall not be issued with respect
to an option unless the exercise of such option and the issuance and delivery of
such shares pursuant thereto shall comply with all applicable provisions of law,
domestic or foreign, including, without limitation, the Securities Act of 1933,
as amended, the Exchange Act, the rules and regulations promulgated thereunder
and the requirements of any shares exchange upon which the shares may then be
listed, and shall be further subject to the approval of counsel for the Company
with respect to such compliance.
 
As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.
 
22. Term of Plan. The Plan shall continue in effect for a term of ten (10) years
after November 18, 1999, the date of its approval by the Board, unless sooner
terminated under Section 19 hereof.
 
 
 
*        *        *



10